Per Curiam:
The plaintiff proved no negligence on the part of the defendant (Lalor v. City of New York, 208 N. Y. 431), and the finding that the defendant was negligent was without evidence to support it, and that finding is, therefore, reversed. The judgment is, therefore, reversed, with costs, and the complaint dismissed, "with costs. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Judgment reversed, with costs, and complaint dismissed, with costs. Order to be settled on notice. _